982 So. 2d 1265 (2008)
Matthew Percell ROBERTS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3260.
District Court of Appeal of Florida, Fifth District.
June 3, 2008.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Matthew P. Roberts, Crestview, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
*1266 PER CURIAM.
AFFIRMED. See Towns v. State, 234 So. 2d 735 (Fla. 3d DCA 1970).
ORFINGER, MONACO and COHEN, JJ., concur.